DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/ Reasons for Allowance
Claims 1, 3, 6-12, 14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "a continuous thermal pillar surrounding the light emitting element with at least a portion of the continuous thermal pillar extending in a first direction across an entire length of the uncovered area, the first direction being parallel to the plane of the uncovered area, the continuous thermal pillar not overlapping with the wavelength conversion element in a second direction perpendicular to the plane of the uncovered area; a thermal coupling element extending from a top surface of the thermal conductor laterally to a top surface of the continuous thermal pillar, the thermal coupling element being distinct from the thermal conductor and the continuous thermal pillar," in the combination required by the claim.
Claims 3, 6-12, 14, and 17-20 are allowed by virtue of their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erchak et al. [US 2006/0163587 A1] discloses a package which includes a transparent cover, a support, conductive pads, and a substrate. LED is attached to substrate using a solder layer.  Erchak et al. does not disclose a continuous thermal pillar surrounding the light emitting element with at least a portion of the continuous thermal pillar extending in a first direction across an entire length of the uncovered area and the continuous thermal pillar not overlapping with the wavelength conversion element in a second direction perpendicular to the plane of the uncovered area.
Dai et al. [US 2013/0094179 A1] teaches a packaging apparatus which includes a transparent cover, a support, wavelength conversion element, and a substrate. LED is attached to substrate using a solder layer.  Dai et al. does not disclose a continuous thermal pillar surrounding the light emitting element with at least a portion of the continuous thermal pillar extending in a first direction across an entire length of the uncovered area and the continuous thermal pillar not overlapping with the wavelength conversion element in a second direction perpendicular to the plane of the uncovered area.
Wada et al. [US 2014/0167087 A1] teaches a packaging which includes a LED over the substrate, a wavelength converter, a transparent heat-conductive film, bonding pads attach to the pillars. Wada et al. does not disclose a continuous thermal pillar surrounding the light emitting element with at least a portion of the continuous thermal pillar extending in a first direction across an entire length of the uncovered area and the continuous thermal pillar not overlapping with the wavelength conversion element in a second direction perpendicular to the plane of the uncovered area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891